Citation Nr: 1243726	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  10-30 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund. 



ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The appellant contends he had recognized guerilla service during World War II. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which determined that the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the U.S. Armed Forces during World War II. 


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002 & Supp. 2011); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. § 3.203 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Board may proceed with the issue on appeal at this time without reviewing the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.  The United States Court of Appeals for Veterans Claims (Court) has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  That Court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).
  
The appellant seeks entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  This issue involves the critical legal criteria of requiring evidence establishing that the appellant is a "veteran" for VA purposes.  This determination rests on the nature of his military service.

The appellant contends that he served with a unit that should be recognized as establishing legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  He specifically asserts that he served as a sergeant in "B" company of the First Battalion Republic Regiment, Bulacan Military Area, from September 1943 to March 1945.  

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

A one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino Veterans Equity Compensation Fund, such payment "shall constitute a complete release of any claim against the United States by reason of [such] service...."  However, nothing in this act "prohibit[s] a person from receiving any benefit (including health care, survivor, or burial benefits) which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of this Act."  Id. 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person.  Id. 

Section 1002(d) provides that an eligible person is any person who:  (1) served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538  ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Id. 

The appellant did not submit a DD Form 214, a Certification of Release or Discharge from Active Duty, or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  

In support of his claim, the appellant has submitted a letter from the Department of National Defense, Philippine Veterans Board, Manila, which confirms that he was a member of the 1st Bn. Regt. Bulacan Military Area, ECLGA from September 1943 to March 1945.  

The appellant has also submitted correspondence dated in September 1943 from East Central Luzon Guerrilla Forces, Headquarters, Bulacan Military Area indicating his appointment as Sergeant along with his Oath of Office.  

In addition, the appellant has submitted three affidavits dated in March 1947.  An affidavit by T.de G., Captain in the Infantry, indicates that the appellant was a member of the USAFFE Luzon Guerrilla Forces, BMA, in the field as Sergeant assigned to "B" Co., 1st Bn., Republic Regiment, BMA and was transferred to the Hqs & Hqs Co., 6th Bn., Republic Regiment, Hq l'Brigade, BMA, in December 1944. 

An affidavit by Major J. R. B., Battalion Commander of the 6th Bn., Republic Regiment, 1st Inf. Brigade, Bulacan Military Area, dated in March 1947 indicates that the appellant had been transferred to his unit in December 1944 and assigned to the Hqts. & Hqts. Company, 6th Battalion, with the rank of Sergeant.  The affidavit also notes, "That inspite of the invaluable services he had rendered he remains to be unrecognized because our Battalion together with some subordinate units of the Bulacan Military Area has not as yet been given the change for recognition."  

An affidavit by Lt. Colonel A.P.M., Commanding Officer, 1st Comp. Bn., Bulacan Military Area, indicates that the appellant was inducted to the 1st Brigade, BMA, as Sergeant in September 1943 and was assigned to "B" Co., 1st Bn., Republic Regt., 1st Inf. Brigade, BMA and that in December 1944, he was transferred to the Hqts. & Hqts. Company, 6th Bn., Republic Regt., 1st Inf. Brigade, BMA.  

A June 2010 letter to the appellant from the Department of National Defense, Philippines Veterans Affairs Office, Veterans Compound indicates that the government would start paying its arrears on Total Administrative Disability (TAD) pension in 2010 by way of partial payment of TAD pension to all living World War II veterans who are 80 years old and above.  

The appellant further submitted documentation of his shares of Preferred Stock in the Philippine Veterans Bank purchased in 1996.     

The documents submitted by the appellant in support of his claim, however, do not establish qualifying service for the purpose of legal entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.

In November 2009, NPRC reported, "Subject individual is not listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained in VARO Manila."  The service department also verified, "Subject has no service as a member of the Philippine Commonwealth Army, including recognized guerrillas, in the service of the United States Armed Forces."

This finding was reaffirmed in March 2012, following submission to NPRC of a more comprehensive listing of the appellant's unit assignments during World War II.  There remained a finding that there was no pertinent service found for this appellant.

This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 532  (1992).  The proper course for the appellant, if he believes there is a reason to dispute the report of the service department or the content of military records, is to pursue such disagreement with the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).  Recognition of service by the Philippine Government, although sufficient for entitlement to benefits from that Government, is not sufficient for entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  This department is bound to follow the certifications by the service departments with jurisdiction over United States military records.

As the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, he is not a veteran for the purpose of establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund.  Accordingly, his claim must be denied.

ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


